 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, NV Bar No. 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY and FIDELITY
     NATIONAL TITLE GROUP, INC.
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     COMMUNITY LOAN SERVICING, LLC                     Case No.: 3:21-CV-00154-MMD-WGC
       F/K/A BAYVIEW LOAN SERVICING,
19     LLC,                                              STIPULATION AND ORDER TO
                                                         EXTEND TIME TO RESPOND TO
20                            Plaintiff,                 COMPLAINT (ECF No. 1)
21                    vs.                                SECOND REQUEST
22     FIDELITY NATIONAL TITLE GROUP,
       INC. et al.,
23
                              Defendants.
24

25
            COMES NOW defendant Chicago Title Insurance Company (“Chicago Title”) and
26
     plaintiff Community Loan Servicing, LLC f/k/a Bayview Loan Servicing, LLC (“Bayview”), by
27
     and through their respective attorneys of record, which hereby agree and stipulate as follows:
28

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
 1          1.      On March 8, 2021 Bayview filed its complaint in the Second Judicial District
 2   Court for the State of Nevada;
 3          2.      On April 5, 2021, Chicago Title removed the instant case to the United States
 4   District Court for the State of Nevada (ECF No. 1);
 5          3.      On April 14, 2021, the Court granted the parties first stipulation to extend the
 6   deadline for Chicago Title to respond to the complaint through May 14, 2021 (ECF No. 11);
 7          4.      Counsel for Chicago Title requests a two-week extension, through and including
 8   Friday, May 28, 2021, for Chicago Title to file is response to Bayview’s complaint to afford
 9   Chicago Title’s counsel additional time to review and respond to Bayview’s complaint.
10          5.      Counsel for Bayview does not oppose the requested extension;
11          6.      This is the second request for an extension made by counsel for Chicago Title,
12   which is made in good faith and not for the purposes of delay.
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
 1          7.      This stipulation is entered into without waiving any of Chicago Title’s objections
 2   under Fed. R. Civ. P. 12.
 3          IT IS SO STIPULATED that Chicago Title’s deadline to respond to the complaint is
 4   hereby extended through and including Friday, May 28, 2021.
 5   Dated: May 12, 2021                           SINCLAIR BRAUN LLP
 6
                                                   By:     /s/-Kevin S. Sinclair
 7                                                       KEVIN S. SINCLAIR
                                                         Attorneys for Defendants
 8                                                       CHICAGO TITLE INSURANCE COMPANY
                                                         and FIDELITY NATIONAL TITLE GROUP,
 9                                                       INC.
10   Dated: May 12, 2021                           WRIGHT FINLAY & ZAK, LLP
11
                                                   By:     /s/-Lindsay D. Robbins
12
                                                         LINDSAY D. ROBBINS
                                                         Attorneys for Plaintiff
13
                                                         COMMUNITY LOAN SERVICING, LLC
                                                         F/K/A BAYVIEW LOAN SERVICING, LLC
14

15   IT IS SO ORDERED.

16          Dated this 13th day of May, 2021.

17                                                __________________________________________
                                                  WILLIAM G. COBB
18                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                               3
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
